ORDER
On the 3rd day of May 1944, Maloa of Olosega, Manu’a, filed his application with, the Attorney General of American Samoa to register the matai name Ena. Notice of his application was duly posted on 5 May 1944. On 15 May 1944, Seiuli filed his objection to the registration of this name by Maloa of Olosega, Manu’a, and claimed that he, Seiuli, was entitled to hold this name.
On 21 February 1945, when this case was called for trial before the High Court, both parties being present, it was agreed in open court that the case would be continued until the following day in order that the family could have a further meeting and conference in an effort to agree upon one person to hold this title. When the case was again called for trial on Thursday, 22 February 1945, Levao, in behalf of his son Maloa, of Olosega, Manu’a, and Seiuli of Olosega, Manu’a, both announced in open court that the family had held another meeting during the preceding evening and all parties to the controversy had agreed that Maloa of Olosega, Manu’a, should hold the matai name “Ena” and Seiuli thereupon withdrew his objection and his application. Now, therefore,
*182IT IS ORDERED, ADJUDGED AND DECREED that Maloa of Olosega, Manu’a, is the true and lawful successor of the holder of the name “Ena” and that he be allowed forthwith to register this name.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the court cost in this case be taxed in the sum of $30.00, $5.00 of which is taxed and shall be paid for the services of Saipale as interpreter for the court. The cost shall be paid in equal parts by Maloa and Seiuli of Olosega, Manu’a, within thirty days from the date of this decree.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.